Case: 19-50105      Document: 00515364429         Page: 1    Date Filed: 03/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 19-50105                          March 30, 2020
                                                                             Lyle W. Cayce
GRAHAM JAY SONNENBERG,                                                            Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-450


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Graham Jay Sonnenberg, Texas prisoner # 1950692, moves for a
certificate of appealability (COA) from the denial of his 28 U.S.C. § 2254
petition. Sonnenberg is serving concurrent sentences of 16 and 20 years,
imposed after a jury convicted him of aggravated assault and strangulation
assault.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50105     Document: 00515364429      Page: 2    Date Filed: 03/30/2020


                                  No. 19-50105

      Before this court will grant a COA, Sonnenberg must make “a
substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). He can do so
by showing “that reasonable jurists would find the district court’s assessment
of the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.
      Sonnenberg asserts that trial counsel was ineffective for laboring under
a conflict of interest due to a fee dispute, for failing to assert self defense, for
failing to investigate witnesses and photographic evidence, and for failing to
investigate and use the victim’s medical records. He further contends that the
State withheld some of the victim’s medical records. He also argues that the
federal district court should have held an evidentiary hearing.
      Sonnenberg has failed to brief his assertions that he was subjected to
double jeopardy and that counsel was ineffective for failing to request funds
for an investigator and for failing to obtain a bond reduction.            He has
abandoned those claims. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999). With regard to his other claims of ineffective counsel and his claims
that the State withheld evidence, Sonnenberg fails to make the showing
necessary for a COA. A COA is denied with regard to those claims. See
§ 2253(c)(2); Slack, 529 U.S. at 484. The denial of an evidentiary hearing is
affirmed. See Norman v. Stephens, 817 F.3d 226, 234-35 (5th Cir. 2016).
      COA DENIED; AFFIRMED.




                                         2